                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                     Plaintiff,

      v.                                         Crim. Action No.: 1:19-CR-50
                                                               (Judge Kleeh)

DIETRICH FANSLER,

                     Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 12],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On       September    30,    2019,   the    Defendant,     Dietrich     Fansler

(“Fansler”),        appeared      before   United      States    Magistrate    Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count One and Count Two of the Information. Fansler stated that

he understood that the magistrate judge is not a United States

District Judge, and Fansler consented to pleading before the

magistrate judge.          This Court referred Fansler’s plea of guilty to

the   magistrate       judge      for   the   purpose     of    administering     the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a    finding    as     to   whether   the   plea     was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

      Based upon Fansler’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual
USA v. FANSLER                                               1:19CR50
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 12],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

basis for the plea existed, the magistrate judge found that Fansler

was competent to enter a plea, that the plea was freely and

voluntarily given, that he was aware of the nature of the charges

against him and the consequences of his plea, and that a factual

basis existed for the tendered plea.    The magistrate judge issued

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) [Dkt. No. 12] finding a factual basis for the plea

and recommending that this Court accept Fansler’s plea of guilty

to Count One and Count Two of the Information.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.       He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.      Neither the Defendant

nor the Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 12], provisionally ACCEPTS Fansler’s guilty plea, and

ADJUDGES him GUILTY of the crimes charged in Count One and Count

Two of the Information.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

                                  2
USA v. FANSLER                                               1:19CR50
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 12],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Fansler, and prepare a presentence investigation

report for the Court;

     2.     The Government and Fansler shall each provide their

narrative descriptions of the offense to the Probation Officer by

October 31, 2019;

     3.     The presentence investigation report shall be disclosed

to Fansler, counsel for Fansler, and the Government on or before

January 3, 2020; however, the Probation Officer shall not disclose

any sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before January 17, 2020;

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

January 31, 2020; and




                                  3
USA v. FANSLER                                                   1:19CR50
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 12],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.   Counsel may file any written sentencing memorandum or

statements   and    motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

January 31, 2020.

     The magistrate judge released Fansler on the terms of the

Order Setting Conditions of Release [Dkt. No. 11], entered on

September 30, 2019.

     The Court will conduct the Sentencing Hearing on Thursday,

February 13, 2020, at 2:00 P.M., at the Clarksburg, West Virginia

point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 21, 2019


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      4
